Deaderick, C. J.,
delivered the opinion of the court.
Plaintiff obtained, on May 6, 1885, a .judgment against the defendant before a justice of the peace of Madison county, for the value of a mule killed on *271its road. After the entry of the judgment, the following entry was made by the Justice:
Defendant in this case prays an appeal, which is allowed, bond and security being given. May 6, 1885. J. T. Rushikg, J. P.
A bond was executed on May 6, 1885, with sureties, in the usual form, except that it did not specify the court to which the appeal was taken. At October term, 1885, of the law side of the common law and chancery court of the county of Madison, upon the verdict of a jury, a judgment was rendered in favor of defendant, and plaintiff entered motions for a new trial and in arrest of judgment, which were overruled, and he has appealed in error to this court.
No bill of exceptions was taken, and hence, upon the facts, it is pi’esumed the verdict is in accordance with the evidence, and right upon the merits. The entry of the verdict and judgment recites that “ the parties appear by their attorneys,” etc. But it is insisted by plaintiff that the court which tried the cause had no jurisdiction, and its judgment is void, because neither the bond nor the order of the justice allowing the appeal recites the term nor the court to which the appeal was taken. Although the recital of the omitted facts, in the prayer for the appeal, would have been more regular and formal, yet the appeal itself is restricted by law to the court which tried the cause, and no objection was taken or motion to dismiss was made by plaintiff until after verdict and judgment. Both defects complained of were amendable, and doubtless would have been amended by defendant if plaintiff had made objec*272tion, but he appeared lo contest the matter of controversy before the jury, both parties recognizing the fact that the appeal granted and bond executed gave the court jurisdiction.
The law court had ample power to supply • any defects in the proceedings before the justice: Code, section 3586. And this court will not dismiss for want of jurisdiction of the subject-matter, unless exception was taken below: New Code, section 3585.
When it is manifest that the objection now taken, if taken before verdict and judgment, could have been cured, this court will not reverse, especially in a case where there is no bill of exceptions or complaint of the decision upon its merits, and when both parties recognized the appeal as taking the case to the court deciding it.
Let the judgment be affirmed.